Detailed Action
This office action is in response to the amendment filed on 06/03/2021.

Status Of Claims
Claims 1-3, 6-9, 14, and 18-20 have been amended.
Claims 1-20 are pending.

Notice Of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


	
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martin (US Publication No.  2015/0194039, hereinafter referred to as Martin) in view of Chou (US Publication No.  2014/0092742, hereinafter referred to as Chou) and further in view of Kamdar (US Publication No.  2012/0314585, hereinafter referred to as Kamdar).
	Regarding Claims 1, Martin discloses a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (A gateway; see ¶ 0044. The gateway includes a processor and memory; see Figure 4.): 
receiving, from a first device, a first packet representing first data formatted in a first protocol language (A first packet is received from a first device formatted in a first transmission protocol; see ¶ 0044.);
 transforming the first data to second data formatted in a second protocol language (The first packet is transformed into a second packet in a second transmission protocol ; see ¶ 0044.); and 
transmitting a second packet representing the second data to a second device (The second packet is transmitted to a second device; see ¶ 0044.).
Marting fails to disclose the first data represents a determined fluctuation of input power to the first device and a change in a measured rate of flow of data packets from a router device to the first device, and the second data represents an instruction that facilitates mitigation of the fluctuation of input power by the second device. However, in analogous art, Kamdar discloses “receive real-time data relating to fixed wireless (FW) installations”; see Figure 7 Numeral 710 & ¶ 0063. The real time data include any data relating to a negative change in operation of the network such as power outages [fluctuation] or high data usage [measured rate]; see ¶ 0063. When an exception event is determined to be occurring “taking corrective action for the exceptional event”; see Figure 7 Numeral 730 & ¶ 065. The corrective action include sending a message with configuration updates [instructions] that are designed Martin management system with the technique for automation of the corrective action that mitigate an exceptional event  in order to reduce the downtime. 
Marting fails to disclose translating based on a connector type of a customizable radio module associated with a second device. However, in analogous art, Chou discloses a management apparatus that translate the message between a type-1 interface and a type-2 interface [connector type], wherein the type-1 interface is implemented according to a standardized protocol in IEEE 802.11 [radio] or a proprietary protocol used by the AP, and the type-2 interface is a standardized interface in 3GPP [radio]; see ¶ 0095. The translated message is send to its destination [second device]; see Figure 3 Numeral 330. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin management system with the technique of translating between interfaces in order to effectively transfer messages between heterogeneous networks.

	Regarding Claim 2, Martin discloses a customizable radio device that facilitates wireless communication between the first device and the second device (The gateway includes an antenna component; see Figure 4. The antenna component comprises a receiver and/or transmitter to communicate with one or more disparate devices; see Figure 4 ¶ 0062.).

	Regarding Claim 3, Martin discloses that the customizable radio device implements a modular connectivity standard based on a connectivity protocol (The antenna component receiver can receive information from the receive antenna and is operatively associated with a demodulator device [modular connectivity standard] that demodulates the received information; see ¶ 0062. Furthermore, the technology standard is the universal smart network access port; see ¶ 0028.).

	Regarding Claim 4, Martin discloses that the connectivity protocol is an implementation of a   universal smart network access port technical standard (A technology standard that provides the foregoing modularity is one promulgated by the universal smart network access port (USNAP) alliance; see ¶ 0028.).

	Regarding Claim 5, Martin discloses that the connectivity protocol is an implementation of a protocol independent modular communication interface technical standard (The standard also provides a protocol independent modular communication interface (MCI); see ¶ 0028.).

	Regarding Claim 7, Martin discloses that the customizable radio device implements a fourth generation long term evolution wireless radio standard (The gateway provides capabilities to include multiple interchangeable modular radio aspects such as 4G LTE; see ¶ 0029.).

	Regarding Claim 8, Martin discloses that the customizable radio device implements an IEEE 802.15 technical standard (The gateway provides capabilities to include multiple interchangeable modular radio aspects such as ZigBee [implementation of the 802.15 standard for low power digital radios]; see ¶ 0029.).

	Regarding Claim 9, Martin discloses that the customizable radio device is coupled with an expansion slot located within the device (The gateway includes an interface component; see Figure 4. The interface component comprises an expansion component; see ¶ 0061.).

Regarding Claims 10 and 15, Martin discloses that the operations further comprise facilitating establishing a network connection between the first device and the second device (A first packet is received from a first device formatted in a first transmission protocol; see ¶ 0044. The first packet is transformed into a second packet in a second transmission protocol; see ¶ 0044. The second packet is transmitted to a second device; see ¶ 0044.).

Regarding Claims 11 and 16, Martin discloses that the operations further comprise facilitating authentication between the first device and the second device <authentication credential>(The gateway has the ability to connect and authentic with a smart meter [first device/ second device] using a key [credential] establishment procedure; see ¶ 0032.).

	Regarding Claim 12, Martin discloses that the operations further comprise detecting a power outage as a function of a fluctuation in a flow of data, between the first device and the second device, traversing through the device (The gateway sense a power outages based on a detection of a rapid diminution/cessation of a flow of data traversing through; see ¶ 0037.).

	Regarding Claim 13, Martin discloses that the operations further comprise detecting a power outage as a function of a cessation of input power to the device (The gateway sense a power outages based on a detection of a rapid diminution/cessation of a flow of data traversing through; see ¶ 0037.).

	Regarding Claims 14 and 18, Martin discloses receiving, by a system with a procesor, a first data formatted in a first protocol language from a first device (A first packet is received, by a gateway, from a first device formatted in a first transmission protocol; see ¶ 0044.);
 converting, by the system, the first data to second data formatted in a second protocol language (The first packet is transformed, by the gateway, into a second packet in a second transmission protocol ; see ¶ 0044.); and 
sending, by the system, the second data to the second device, wherein the first data represent  a determination, by the first device, that a flow of a monitored fluid within a habitable structure measured over a defined unit of time exceeds a threshold value (The second packet is transmitted, by the gateway, to a second device; see ¶ 0044. The gateway obtain/solicited the measurement of a monitor device; see ¶ 0045. The monitor device perform measurements of the air [fluid] quality; see ¶ 0040. Based on the measurement received from the sensor and an absolute threshold, initiating actuation of abatement devices; see ¶ 0040.).
Marting fails to disclose that the first data represents a determined fluctuation of input power to the first device and the second data represents an instruction that facilitates mitigation of the fluctuation of input power by the second device as an abatement device in the habitable structure. However, in analogous art, Kamdar discloses “receive real-time data relating to fixed wireless (FW) installations”; see Figure 7 Numeral 710 & ¶ 0063. The real time data include any data relating to a negative change in operation of the network such as power outages [fluctuation]; see ¶ 0063. When an exception event is determined to be occurring “taking corrective action for the exceptional event”; see Figure 7 Numeral 730 & ¶ 065. The corrective action include sending a message with configuration updates [instructions] that are designed to correct or mitigate the exceptional event; see ¶ 0065.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin management system with the technique for automation of the corrective action that mitigate an exceptional event  in order to reduce the downtime. 
Marting fails to disclose translating based on a connector type of a customizable radio module associated with a second device. However, in analogous art, Chou discloses a management apparatus Martin management system with the technique of translating between interfaces in order to effectively transfer messages between heterogeneous networks.


	Regarding Claim 17, Martin discloses determining based on a diminution of a flow of data packets between the first device and the second device, detecting a commencement of a power outage (The gateway sense a power outages based on a detection of a rapid diminution/cessation of a flow of data traversing through; see ¶ 0037.).

	Regarding Claim 19, Martin discloses that the first communication protocol language is determined as a function of a first connectivity radio module coupled to the processor (The gateway include the use of Bluetooth, Zigbee, Wi-Fi, and USNAP communication protocols; see ¶ 0030).

	Regarding Claim 20, Martin discloses that the second communication protocol language is determined as a function of a second connectivity radio module coupled to the processor (The gateway include the use of Bluetooth, Zigbee, Wi-Fi, and USNAP communication protocols; see ¶ 0030).


Claims 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martin, Chou, Kamdar, and further in view of Omar et al. (US Publication No.  2019/0007311, hereinafter referred as Omar).
Regarding Claim 6, Martin fails to disclose that the customizable radio module implements a fifth generation long term evolution wireless radio standard. However, in analogous art, Omar discloses a network gateway translate between different protocols used within the first and second network; see ¶ 0002. The gateway includes at least one network interface configured to communicate via 5th generation system; see ¶ 0025. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin with the above teaching in order to enable seamless communication between disparate communication protocols within wireless/wire network.

Response to Arguments
Applicant argues Examiner erred in rejecting claim 1, 14, and 18. 
In particular, Applicant noted that the prior art fails to teach or suggest the following limitations of claims  "transmitting a second packet representing the second data to the second device, wherein the first data represents a determined fluctuation of input power to the first device and a change in a measured rate of flow of data packets from a router device to the first device, and the second data represents an instruction that facilitates mitigation of the fluctuation of input power by the second device"; see remarks page 7 ¶ 3. Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by the amended claims. In addition, Examiner notes that claims 14 and 18 disclosed a different limitation, which recite “and a determination, by the first device, that a monitored fluid within a habitable structure measured over a defined unit of time has exceeded a threshold value“, instead of the limitation, highlighted above. 
Conclusion
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Diwane et al. (Patent No. US 9,986,509) Discloses a device is configured to detect a power failure of the device, inform a cellular modem of the device of the power failure, and supply capacitive reserve power to the cellular modem in response to the power failure. The cellular modem of the device may then send, using the capacitive reserve power, a cellular detach message into a cellular network, where the detach message has an indication that causes a receiving device to send a notification of the power failure to a configured endpoint device; see Column 1 Lines 50-60. 
Jabri et al. (Pub. No. US 2003/0200337) Discloses a system for transcoding information (e.g., video, voice, data) from a first format to a destination format using a proxy transcoder server having a plurality of transcoding processes; see ¶ 0004.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.E.R/Examiner, Art Unit 2472  

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472